          Case 6:19-cv-06263-EAW Document 15 Filed 09/21/20 Page 1 of 11



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

SHANNON R. BEATTY,

                     Plaintiff,
                                                        DECISION AND ORDER
              v.
                                                        6:19-CV-06263 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________



                                   INTRODUCTION

       Represented by counsel, Plaintiff Shannon R. Beatty (“Plaintiff”) brings this action

pursuant to Titles II and XVI of the Social Security Act (the “Act”), seeking review of the

final decision of the Commissioner of Social Security (the “Commissioner,” or

“Defendant”) denying her applications for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”). (Dkt. 1). This Court has jurisdiction over the matter

pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties’ cross-motions

for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure (Dkt. 11; Dkt. 12), and Plaintiff’s reply (Dkt. 13). For the reasons discussed

below, the Commissioner’s motion (Dkt. 12) is granted and Plaintiff’s motion (Dkt. 11) is

denied.




                                           -1-
        Case 6:19-cv-06263-EAW Document 15 Filed 09/21/20 Page 2 of 11



                                     BACKGROUND

       Plaintiff protectively filed her applications for DIB and SSI on August 6, 2015.

(Dkt. 5 at 16, 82-83). 1 In her applications, Plaintiff alleged disability beginning August 8,

2013, due to post traumatic stress disorder, borderline personality disorder,

eating/weight/body and self-esteem issues, obsessive compulsive disorder, being a victim

of physical and mental abuse, rapid mood swings, and severe depression. (Id. at 16, 84,

94). Plaintiff’s applications were initially denied on October 13, 2015. (Id. at 16, 104-10).

At Plaintiff’s request, a hearing was held before administrative law judge (“ALJ”) Brian

Kane in Rochester, New York, on November 20, 2017. (Id. at 70-77). The hearing was

continued on March 8, 2018. (Id. at 35-43). On April 16, 2018, the ALJ issued an

unfavorable decision. (Id. at 13-32). Plaintiff requested Appeals Council review; her

request was denied on February 6, 2019, making the ALJ’s determination the

Commissioner’s final decision. (Id. at 5-10). This action followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
        Case 6:19-cv-06263-EAW Document 15 Filed 09/21/20 Page 3 of 11



§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, the

claimant is not disabled. If not, the ALJ proceeds to step two and determines whether the

claimant has an impairment, or combination of impairments, that is “severe” within the

meaning of the Act, in that it imposes significant restrictions on the claimant’s ability to

perform basic work activities. Id. §§ 404.1520(c), 416.920(c). If the claimant does not

have a severe impairment or combination of impairments, the analysis concludes with a

                                           -3-
        Case 6:19-cv-06263-EAW Document 15 Filed 09/21/20 Page 4 of 11



finding of “not disabled.” If the claimant does have at least one severe impairment, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. §§ 404.1520(d), 416.920(d). If the impairment meets

or medically equals the criteria of a Listing and meets the durational requirement (id.

§§ 404.1509, 416.909), the claimant is disabled. If not, the ALJ determines the claimant’s

residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for the collective

impairments. See id. §§ 404.1520(e), 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§§ 404.1520(f), 416.920(f). If the claimant can perform such requirements, then he or she

is not disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein

the burden shifts to the Commissioner to show that the claimant is not disabled. Id.

§§ 404.1520(g), 416.920(g).      To do so, the Commissioner must present evidence to

demonstrate that the claimant “retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy” in light of the claimant’s

age, education, and work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation omitted); see also 20 C.F.R. § 404.1560(c).




                                             -4-
        Case 6:19-cv-06263-EAW Document 15 Filed 09/21/20 Page 5 of 11



                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. §§ 404.1520 and 416.920. Initially, the ALJ

determined that Plaintiff last met the insured status requirements of the Act on December

31, 2017. (Dkt. 5 at 18). At step one, the ALJ determined that Plaintiff had not engaged

in substantial gainful work activity since August 8, 2013, the alleged onset date. (Id.).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of

posttraumatic stress disorder, borderline personality disorder, and anorexia nervosa. (Id.).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 19). The ALJ particularly considered the criteria of Listings 12.08 and 12.15 in reaching

his conclusion. (Id. at 19-20).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform a full range of work at all exertional levels, as defined in 20 C.F.R. §§ 404.1529

and 416.929, and SSR 16-3p, with the following nonexertional limitations: “[Plaintiff] is

capable of simple, routine work.” (Id. at 20). At step four, the ALJ found that Plaintiff

was unable to perform any past relevant work. (Id. at 25).

       At step five, the ALJ relied on the Medical-Vocational Guidelines, 20 C.F.R. Part

404, Subpart P, Appendix 2, to conclude that, considering Plaintiff’s age, education, work

experience, and RFC, there were jobs that exist in significant numbers in the national



                                            -5-
        Case 6:19-cv-06263-EAW Document 15 Filed 09/21/20 Page 6 of 11



economy that Plaintiff could perform. (Id. at 22). Accordingly, the ALJ found that Plaintiff

was not disabled as defined in the Act. (Id. at 23).

II.    The Commissioner’s Determination Is Supported by Substantial Evidence and
       Free from Legal Error

       Plaintiff asks the Court to remand this matter to the Commissioner, arguing that the

Commissioner’s determination is not supported by substantial evidence because the ALJ

failed to incorporate limitations from the medical opinions of record to which he assigned

controlling weight. (Dkt. 11-1 at 17-23). For the reasons discussed below, the Court finds

this argument is without merit.

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). An ALJ’s conclusion need not “perfectly

correspond with any of the opinions of medical sources cited in his decision.” Id.

However, an ALJ is not a medical professional, and “is not qualified to assess a claimant’s

RFC on the basis of bare medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586

(W.D.N.Y. 2018) (quotation omitted). “[A]s a result[,] an ALJ’s determination of RFC

without a medical advisor’s assessment is not supported by substantial evidence.” Dennis

v. Colvin, 195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation omitted).

       The Court finds no error in the ALJ’s conclusions regarding Plaintiff’s RFC. The

ALJ assigned significant weight to the opinion of psychiatric consultative examiner Dr.

Yu-Ying Lin, who examined Plaintiff on September 28, 2015. (Dkt. 5 at 23-24; see id. at

395-99). Dr. Lin found that Plaintiff could follow and understand simple directions and

instructions as well as perform simple tasks independently without limitation. (Id. at 397-
                                            -6-
        Case 6:19-cv-06263-EAW Document 15 Filed 09/21/20 Page 7 of 11



98).   Additionally, Dr. Lin found Plaintiff was moderately to markedly limited in

appropriately dealing with stress; moderately limited in maintaining attention and

concentration, performing complex tasks independently, and making appropriate

decisions; mildly limited in maintaining a regular schedule and relating adequately with

others; and not limited in learning new tasks. (Id. at 398). In assigning Dr. Lin’s opinion

significant weight, the ALJ noted that it was consistent with the examination findings and

supported by the evidence of record, including treatment notes. (Id. at 24).

       The ALJ also assigned significant weight to the opinion of S. Juriga, Ph.D., the state

agency evaluator. (Id.). Dr. Juriga found that Plaintiff was moderately limited in her ability

to understand and remember detailed instructions; maintain attention and concentration for

extended periods; perform activities within a schedule, maintain regular attendance, and be

punctual within customary tolerances; complete a normal workday and workweek without

interruptions from psychologically-based symptoms, and to perform at a consistent pace

without an unreasonable number and length of rest periods; and respond appropriately to

changes in the work setting. (Id. at 90-91). The ALJ found that assigning significant

weight was appropriate because Dr. Juriga’s opinion was consistent with Dr. Lin’s findings

and the treatment notes of treating physician Dr. Newby. (Id. at 20).

       Plaintiff contends the ALJ only adopted the portion of Dr. Lin’s opinion that found

Plaintiff not limited in performing simple tasks and failed to explain why the remaining

limitations were not adopted in the RFC. (Dkt. 11-1 at 20). Plaintiff’s argument is

inconsistent with relevant case law.      “[T]he Second Circuit has held that moderate

limitations in work related functioning does not significantly limit, and thus prevent, a

                                            -7-
        Case 6:19-cv-06263-EAW Document 15 Filed 09/21/20 Page 8 of 11



plaintiff from performing unskilled work.” Martinez v. Comm’r of Soc. Sec., No. 3:16-

CV-0908 (WBC), 2017 WL 2633532, at *7 (N.D.N.Y. June 15, 2017) (citing Zabala v.

Astrue, 595 F.3d 402, 410 (2d Cir. 2010)). Additionally:

       [C]ourts within the Second Circuit have repeatedly held that “[m]arked
       limitations in mental functioning, including a marked limitation in ability to
       deal with stress, do not mandate a finding of disability, but can be addressed
       with additional limitations to a plaintiff’s RFC, such as limiting plaintiff to
       simple, routine and repetitive tasks in a work environment free of fast-paced
       production requirements.”

Blocker v. Saul, No. 18-CV-6788F, 2020 WL 1047737, at *6 (W.D.N.Y. Mar. 4, 2020)

(quoting Uplinger v. Berryhill, 2019 WL 4673437, at * 7 (W.D.N.Y. Sept. 25, 2019)); see

Herb v. Comm'r of Soc. Sec., 366 F. Supp. 3d 441, 447 (W.D.N.Y. 2019) (“[E]ven without

explicitly referencing a stress limitation, an RFC determination may adequately account

for a claimant’s stress-related limitations.”).

       There is plethora of case law within the Second Circuit holding that a RFC
       for simple routine work is not inherently inconsistent with limitations in the
       plaintiff’s ability to deal with stress, or other specific areas of mental
       functioning, particularly where the source who provided such limitations
       ultimately opined the plaintiff is capable of performing simple, routine,
       repetitive work.

Shirback v. Comm’r of Soc. Sec., No. 18-CV-01222, 2020 WL 247304, at *4 (W.D.N.Y.

Jan. 16, 2020) (collecting cases); see Diakogiannis v. Astrue, 975 F. Supp. 2d 299, 315

(W.D.N.Y. 2013) (holding RFC assessment was supported by substantial evidence

“although the ALJ did not conduct a function-by-function assessment” where the ALJ

concluded that the plaintiff “was able to perform simple, routine and repetitive tasks and

that he could not perform production rate or pace work,” which was “consistent with the

ALJ’s assessment that [the plaintiff] had moderate difficulties with concentration,

                                             -8-
        Case 6:19-cv-06263-EAW Document 15 Filed 09/21/20 Page 9 of 11



persistence or pace due to his ADHD, difficulties reading, short-term memory problems,

and [the plaintiff]’s statement that he does not handle stress properly”).

       In the instant matter, the ALJ relied on Dr. Lin’s opinion, which despite noting

Plaintiff’s stress limitations, found she could follow and understand simple directions and

instructions as well as perform simple tasks independently without limitation. (Dkt. 5 at

397-98).    Dr. Lin further opined that Plaintiff’s psychiatric impairments were not

“significant enough to interfere with [Plaintiff’s] ability to function on a daily basis.” (Id.

at 398). Accordingly, “[a]lthough the ALJ could have provided further clarification with

respect to [Plaintiff]’s capabilities, as the ALJ’s decision examined the relevant factors in

reaching an RFC determination, and the ultimate determination was supported by

substantial evidence, this shortcoming does not amount to legal error.” Woodmancy v.

Colvin, No. 5:12-CV-991 GLS, 2013 WL 5567553, at *4 (N.D.N.Y. Oct. 9, 2013), aff’d,

577 F. App’x 72 (2d Cir. 2014).

       Moreover, Plaintiff “has failed to explain what additional stress-related limitations

were supported by the record.” Gomez v. Comm’r of Soc. Sec., No. 18-CV-96-FPG, 2020

WL 1322565, at *5 (W.D.N.Y. Mar. 20, 2020); see Moxham v. Comm’r of Soc. Sec., No.

16-CV-1170, 2018 WL 1175210, at *9 (N.D.N.Y. Mar. 5, 2018) (“Although Plaintiff

argues that [moderate to marked limitations in appropriately dealing with stress, among

other] limitations[,] would have affected Plaintiff’s ability to perform the basic mental

demands of unskilled work, she fails to illustrate how the mental limitations included in

the ALJ’s RFC (simple tasks, simple instructions, frequent interaction with supervisors,



                                             -9-
       Case 6:19-cv-06263-EAW Document 15 Filed 09/21/20 Page 10 of 11



coworkers, and the public, and decisions on simple work-related matters) do not adequately

account for [the] limitations.”).

       Plaintiff’s reliance on Brink v. Colvin, No. 1:14-CV-00940 (MAT), 2017 WL

2531711 (W.D.N.Y. June 12, 2017), is misplaced.             In deciding that remand was

appropriate, the court in Brink primarily relied on the ALJ’s error in finding that the

plaintiff would be able to respond appropriately to others on a sustained basis without

addressing the opinion evidence of record finding that the plaintiff was moderately limited

in relating adequately with others. Id. at *2. To the extent Brink found that the ALJ erred

in failing to address a medical opinion that the plaintiff’s ability to deal with stress was

moderately limited, there was no mention of the line of cases discussed above holding that

limitation to simple, routine work is adequate to address stress limitations. Id. at *3.

       Plaintiff also argues that “the ALJ was not entitled to interpret the bare medical

evidence as justification for excluding almost all limitations assessed by medical

professional[s] who were assigned ‘significant weight’ by the ALJ.” (Dkt. 13 at 2).

However, as previously addressed, the ALJ did not exclude the limitations in the opinions

of Dr. Lin and Dr. Juriga, but instead accounted for them by limiting Plaintiff to simple,

routine work. There is no basis to conclude that the ALJ relied on his own lay opinion in

assessing Plaintiff’s RFC.

                                      CONCLUSION

       For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 12) is granted and Plaintiff’s motion for judgment on the pleadings

(Dkt. 11) is denied. The Clerk of Court is directed to enter judgment and close this case.

                                            - 10 -
      Case 6:19-cv-06263-EAW Document 15 Filed 09/21/20 Page 11 of 11



      SO ORDERED.




                                            ________________________________
                                            ELIZABETH A. WOLFORD
                                            United States District Judge

Dated: September 21, 2020
       Rochester, New York




                                   - 11 -
